Citation Nr: 9908025	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for the residuals of a 
compression fracture at D12-L1, with traumatic arthritis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
June 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating action in 
which the RO denied a rating in excess of 30 percent for the 
veteran's service connected back disorder.  The veteran 
continued his appeal for a higher rating.  The case was 
remanded by the Board in February 1998 for evidentiary 
development to comply with 38 C.F.R. §§ 4.40 and 4.45 (1998) 
and the holding of the United States Court of Veterans 
Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The requested development has been completed and the case has 
now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service connected back disorder is 
manifested by limitation of lumbar spinal motion to 70 
degrees and mild pain on forward bending between 10 and 50 
degrees; there is no evidence of pain, weakness or tenderness 
otherwise, and no evidence of excess fatigability, 
incoordination or weakened movement in the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a compression fracture at D12-L1, with traumatic 
arthritis, are not met.  38 U.S.C.A. § 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5292, 5295 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for residuals of a compression fracture at 
D12-L1, with traumatic arthritis, is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that 
when a veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The rating schedule provides that residuals of a fracture of 
a vertebral body are to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1998).

Limitation of lumbar spine motion is rated as 20 percent 
disabling when moderate and 40 percent disabling when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  A 
lumbosacral strain is evaluated as 20 percent disabling when 
it is productive of muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilaterally, in a standing 
position.  When lumbosacral strain is severe with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998).

On enlistment examination in 1983, the veteran's back was 
shown to be normal and he did not report any complaints or 
history of back problems.  The service medical records reveal 
that the veteran was seen in service for complaints of low 
back pain in August 1985.  He continued to have chronic low 
back pain.  A Medical Board report in March 1987 noted a 
history of low back pain with no history of trauma.  X-rays 
showed a possible defect in the anterior aspect of the body 
of L-2.  An MRI scan showed a lesion at L1-2 consistent with 
old trauma.

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss, weakness, excess 
fatigability, incoordination and pain on movement pursuant to 
the guidelines of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  
At the time of the February 1998 Board remand, there were 
insufficient clinical findings of record to evaluate the 
above noted manifestations outlined in the regulations and by 
the Court.  In addition, the veteran's representative had 
argued that the service connected back disability now 
involves lumbar intervertebral disc syndrome and should be 
rated under Diagnostic Code 5293.  This argument was based on 
a clinical finding on VA examination in January 1996 which 
suggested the possibility of discogenic low back syndrome.  
However, VA neurological examination in September 1997 was 
normal, and, as such, the existence of lumbar intervertebral 
disc syndrome had not been confirmed.  Against this 
background, the February 1998 Board remand requested further 
VA orthopedic examination.

On VA examination in April 1998, the veteran reported three 
episodes, during the last several years, of severe back pain 
which went into his legs and feet.  The last severe episode 
was in 1995 at which time he was seen in the emergency room.  
He missed six weeks of work in 1995.  Surgery was 
contemplated but not performed.  The veteran has not missed 
any work recently but did switch from handling mail at the 
Post Office to working in maintenance, which involves less 
lifting and less strenuous activity.  He stated that he is 
not currently receiving any treatment for his back.  The 
veteran indicated that flare-ups and the severity of back 
pain are increased with any kind of work that involves 
bending over.  He denied using crutches, braces or a cane.

Range of motion testing revealed forward flexion possible to 
70 degrees; extension possible to 10 degrees; tilting was 
possible to 20 degrees each way with some discomfort noted.  
The spine was mildly painful on motion, between 10 degrees 
and 50 degrees of flexion.  There was no evidence of pain, 
weakness or tenderness otherwise.  There were no posture 
abnormalities and the musculature of the back was noted to be 
soft.  Neurological examination was indicated to be normal 
with 2+ ankle reflexes, 2+ knee reflexes and no radicular 
pain down the leg.  The veteran reported bilateral back pain 
when his legs were elevated 45 degrees off of the table in a 
supine position.  X-rays of the lumbar spine revealed mild 
wedging of the 12th thoracic vertebra and the first lumbar 
vertebra.  The examiner stated that this could be due to old 
Scheuermann kyphosis Smorel's nodes.  The VA examiner 
reviewed earlier EMG studies which were interpreted read as 
normal and indicative of normal neurological examination.  
The EMG report also noted that the veteran did not have any 
lumbosacral radiculopathy.  An August 1995 MRI of the lumbar 
spine was reviewed and showed Smorel's nodes at the T-12, L-1 
and L-2 levels with mild centrally bulging disc at the L5-S1 
level, causing a mild impression on the thecal sac.  The 
diagnostic impression was degenerative arthritis of the 
lumbar spine and thoracic spine at T-12 and L-1.

In response to the questions posed in the remand order, the 
VA physician noted that the veteran should be able to bend 
over to 90 degrees, but that his forward bending was limited 
to 70 degrees.  Further, it was indicated that on examination 
that day, the veteran's lumbar spine did not demonstrate any 
weakened movement, excessive fatigability or any 
incoordination.  The VA examiner noted that the veteran did 
not appear to be in any severe distress, but had not engaged 
in any heavy lifting or activity that could reflect such a 
finding.  The veteran did not exhibit listing of the whole 
spine to the opposite side and did not have a positive 
Goldthwaite's sign.  He did not exhibit marked limitation of 
forward bending in the standing position.  With respect to 
the issue of functional loss caused by the veteran's service 
connected back disorder, the VA examiner indicated that the 
veteran is somewhat impaired in his ability to work, but is 
having less trouble since he switched to more sedentary work 
activity.  He indicated that the veteran's main impairment is 
doing any kind of work in a position where he is bent over 
and which produces an intolerable force across the T-12 and 
L-1 area.

Considering the evidence of record, including the current 
findings on the April 1998 VA examination which fail to 
establish severe limitation of motion of the lumbar spine or 
current clinical findings otherwise indicating the existence 
of severe low back disability, a rating in excess of 30 
percent for the veteran's service connected back disorder is 
not warranted.  The 30 percent rating is inclusive of an 
added 10 percent rating based on demonstrable deformity of a 
fractured vertebral body.  The mild pain on forward bending 
between 10 degrees and 50 degrees is insufficient to equate 
an almost full range of lumbar spine motion to a severe back 
disability.


ORDER

An increased rating for residuals of a compression fracture, 
D-12 and L-1, with traumatic arthritis, is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

